DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/06/2022 has been entered.

	
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered. Regarding the objection to the drawing and rejections under 35 U.S.C. 112, first and second paragraphs, applicant has depicted their figure 6 to show the insertion direction which is “aligned” with the opening to the first hole. First, neither the terms “opening” or “aligned” are found in applicant’s specification. The examiner fails to agree that the scope of the opening is aligned with the insertion direction has been definitively defined. 
Collins dictionary defines align as:

    PNG
    media_image1.png
    88
    831
    media_image1.png
    Greyscale
 
The examiner has depicted applicant’s depicted figure 6 below. Note that the top and bottom of the plate 8 flare out.

    PNG
    media_image2.png
    482
    530
    media_image2.png
    Greyscale

Clearly, neither the first or second interpretations include the opening being parallel to applicant’s insertion direction. Therefore, a plane through the opening or a perpendicular axis therethrough are not “aligned” or parallel with any of the possible insertion direction. Figure 5 shows no openings. The scope of the limitation, “wherein an opening to the first hole (or second hole in claim 5) is aligned with the implant structure along the insertion direction” is indefinite. Same for claim 11.

    PNG
    media_image3.png
    295
    468
    media_image3.png
    Greyscale

Further, the examiner has depicted applicant’s figure 7 above showing numerous possibilities of an insertion direction relative to a plane extending through the openings. No insertion direction is parallel to a plane possibly containing the openings. Applicant’s insertion direction is shown in a single coordinate and not two coordinates.
The objection to the drawings and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraph, are maintained. 

Rejection of claims 1-7 and 10 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Henderson et al (6,006,175).
Applicant is correct, claim 1 requires the height of the implant structure to be greater than that of the plate, however, claim 11 does not. The rejection of claims 1-7 and 10 have been withdrawn.

Rejection of claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd, III et al (2003/0153975) in view of Fraser (6,432,106).
Applicant’s arguments are directed to the Byrd, III et al reference and not the combination rejection concluding: It would have been obvious to one having ordinary skill in the art to have separated the rear into a rear wall of Byrd, III et al into a rear wall and plate as taught by Fraser (maintaining the holes and openings position of the first and second holes of Byrd, III et al)…

    PNG
    media_image4.png
    327
    472
    media_image4.png
    Greyscale

Claim Objections
Claim 11, line 1, is objected to because of the following informalities:  implant is missing from line 1.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1, “an opening to the first hole is aligned with the implant structure along the insertion direction”. Same for the second opening in claim 5. Further, see the examiner’s Response to Arguments above.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the scope of “an opening to the first hole is aligned with the implant structure along the insertion direction” is indefinite. Insert the examiner’s Response to Arguments above here. Same for claim 5 claiming the second opening.  
Claim 7 is not fully understood. The first and second openings are relatively angled and not in the same plane. 
Claim 11, “wherein first and second straight lines extending along the insertion direction through opening to the first and second holes, respectively, also extend through the rear wall” is ambiguous; see applicant’s figures 5-6 showing the screws, corresponding to the openings, flaring out. What is the scope of “along”? Insert the examiner’s position pertaining to the scope of “opening” in the Response to Arguments above here.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, “an opening to the first hole is aligned with the implant structure along the insertion direction” is not supported by the specification and its’ scope is indefinite. It is the examiner’s position that the first hole is not aligned. Same for claim 5 claiming a second opening is aligned along the insertion direction. Insert the examiner’s Response to Arguments above here.
Claim 11, “wherein first and second straight lines extending along the insertion direction through opening to the first and second holes, respectively, also extend through the rear wall” is new matter. Please direct to the specification. Insert the examiner’s Response to Arguments above here.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 11-14 and 17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Henderson et al (6,006,175).
Henderson et al teaches an intervertebral implant configured to be inserted into an intervertebral space along an insertion direction comprising:

    PNG
    media_image5.png
    427
    590
    media_image5.png
    Greyscale

an implant structure 67 having a rear wall and a pair of side walls that extend from the rear wall in a forward direction that is opposite the insertion direction, wherein each of the side walls and the rear wall combine so as to define upper and lower surfaces configured to abut superior and inferior vertebral bodies, respectively, that define the intervertebral space;
and a plate 61 configured to be attached to the implant structure, the plate defining first and second holes (diagonally opposite 63) that are configured to receive first and second vertebral affixation elements (defining straight lines), respective,Page 3 of 10DOCKET NO.: 104525.007902PATENT Application No.: 16/672,620 Office Action Dated: March 03, 2022
wherein the first and second holes are spaced from each other in a first direction and are offset from each other in a second direction that is perpendicular to the first direction,
wherein the sidewalls are opposite each other along the first direction, and the second direction is perpendicular to each of the first direction and the insertion direction, and
wherein first and second straight lines extending along the insertion direction (as much as applicant’s do) through openings to the first and second holes, respectively, also extend through the rear wall.
Claim 13, the plate is fully capable of being mounted along the second direction.
Claim 14, via at least the screws 71 or the plate being pushed into the implant structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd, III et al (2003/0153975) in view of Fraser (6,432,106).
Byrd, III et al teaches an intervertebral implant comprising an implant structure (10) having a rear wall 16 and a pair of side walls 12 extending therefrom.

    PNG
    media_image6.png
    344
    453
    media_image6.png
    Greyscale

 Wherein each side wall and the rear wall combine to define upper and lower surfaces configured to abut superior and inferior vertebral bodies, respectively, that define the intervertebral space. Said rear wall defining first and second holes 30, 32 are spaced and offset as claimed.
However, Byrd, III et al is silent regarding a plate configured to be attached to the implant structure (interpreted as being a separate element).
Fraser et al also teaches an intervertebral implant comprising an implant structure (10) having rear wall 12 and a pair of side walls (generally 16) extending therefrom.

    PNG
    media_image7.png
    479
    389
    media_image7.png
    Greyscale


Said rear wall and side walls combine to define upper and lower surfaces configured to abut superior and inferior vertebral bodies. Fraser further teaches the rear wall is a combination of the implant structure and a plate (20, 24) or can be bonded firmly. The plate further comprises first and second holes that are offset as claimed.
It would have been obvious to one having ordinary skill in the art to have separated the rear wall of Byrd, III et al into a rear wall and plate as taught by Fraser (maintaining the holes and openings position of the first and second holes of Byrd, III et al) such that  [the plate 20 can be bonded firmly to the body 10 so that the plate and body cannot move with respect to each other,] they (rear wall and plate) can also be mated to allow movement with respect to each other. For example, in the illustrated embodiment, the plate 20 includes a tenon 24 that is disposed within a mortise 26 defined by the body 10, wherein the tenon can slide in a superior/inferior direction within the mortise. See column 2, lines 43-50.

    PNG
    media_image4.png
    327
    472
    media_image4.png
    Greyscale

The mortise joint is a tongue and groove connection.
The combination device is fully capable of fulfilling all the claimed directions.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10492922, 9572681, 7875076, 7618456 and 7232464. Although the claims at issue are not identical, they are not patentably distinct from each other because claiming the identical intervertebral implant comprising an implant structure and a plate. The examiner see no patentable claim differences. 
10492922 – see at least claim 13;
9572681 – see at least claim 2;
7875076 – see at least claim 5;
7618456 – see at least claim 1:
7232464 – see at least claim 1;
 All other limitations are self-evident.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774